A criminal action having been brought against the defendant herein for violation of chapter 104 of the Session Laws of 1917, as amended by chapter 127 of the Session Laws of 1925, and set forth in § 2846 of the supplement to the Compiled Laws of the state of North Dakota, and a trial had in the district court, the defendant was found guilty of the violation of the said law and appeals to this court. Since the appeal was taken the case of Fairmont Creamery Co. v. Minnesota, 274 U.S. 1, 71 L. ed. 893, 52 A.L.R. 163, 47 Sup. Ct. Rep. 506, involving questions similar to those involved upon *Page 491 
the appeal herein, has been decided by the United States Supreme Court. In light of that decision the state has filed a confession of error herein and consents to the entry of an order for reversal of the judgment of conviction.
The judgment is, therefore, reversed and the action dismissed.
BIRDZELL, Ch. J., and BURR, BURKE, CHRISTIANSON, and NUESSLE, JJ., concur.